DETAILED ACTION
This correspondence is in response to the communications received February 5, 2020.  Claims 16-32 are pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 31 is objected to because of the following informalities:  The claim recites first, “terminals on a bottom side of the LED module”, then “a flex board connected to the terminal”.  It is clear that the latter “terminal” should be “terminals” as the flex board 7 in Fig. 4 only makes contact with plural terminals on the lower surface of substrate 11.  Appropriate correction is required. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “a thermally conductive substrate” and then the claim subsequently refers to “the substrate” on lines 3, 4, and 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “a thermally conductive substrate” is the same element as the “the substrate”.  The term “the substrate” is further recited in claims 17, 19-23 and 26-29, which highlights how important the need for establishing consistent labels throughout the claims.  To prevent confusion and indefiniteness due to lack of antecedent basis, it is suggested to amend the claim along the lines of,
“a thermally conductive multilayer ceramic”.  
Appropriate correction is required.

Both claims 31 and 32 suffer from the same lack of antecedent basis issue that claim 16 does and as such the rejection also is applied to those claims.   



Claim 19 recites the limitation “the ceramic of the substrate” and as claim 19 depends on claim 16, the assumedly analogous element is the “a thermally conductive substrate made of a multilayer ceramic”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “the ceramic of the substrate” is referring back to  “a thermally conductive substrate made of a multilayer ceramic” at all, or parts of that element, since the term “the ceramic of the substrate” diverges to such a degree that it is unclear as to the definite connection between the two elements.  Appropriate correction is required.

Claim 23 recites the limitation, “the ceramic” and as claim 23 depends on claim 16, the assumedly analogous element “a thermally conductive substrate made of a multilayer ceramic” being referred to lacks a consistent nomenclature and thus renders the claim indefinite due to the confusion that arises from that difference.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.



It is noted that the rejection of claim 16 in this section covers the inconsistencies that occur in claims 26 and 27.


Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    353
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    361
    569
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    446
    646
    media_image3.png
    Greyscale

Regarding claim 16, the Applicant discloses in Fig. 1, 2 and 4, an LED module comprising:

a thermally conductive substrate (11) made of a multilayer ceramic (page 8, last paragraph);

at least one LED (2) on the substrate (2 on 11);

passive SMD components arranged on the substrate (5 on 11);

a passive component integrated in the substrate (3, 3’ arranged internal to 11, discussed on page 2, last paragraph to the first paragraph of page 3); and

a heat spreader configured to dissipate waste heat in horizontal and vertical directions (this component is discussed on page 3, second to last paragraph, where “… horizontal thermal dissipation layers or heatspreaders. Here, again, these thermal dissipation layers are formed with a larger cross-section or a larger surface than those structured metal layers that solely provide for electrical contacting…”).

Regarding claim 31, the Applicant discloses in Fig. 1, 2 and 4, an LED module comprising: 

a thermally conductive substrate (11) made of a multilayer ceramic (page 8, last paragraph);

at least one LED (2) on the substrate (2 on 11);

passive SMD components arranged on the substrate (5 on 11);

a passive component integrated in the substrate (3, 3’ arranged internal to 11, discussed on page 2, last paragraph to the first paragraph of page 3); and

a heat spreader configured to dissipate waste heat in horizontal and vertical directions (this component is discussed on page 3, second to last paragraph, where “… horizontal thermal dissipation layers or heatspreaders. Here, again, these thermal dissipation layers are formed with a larger cross-section or a larger surface than those structured metal layers that solely provide for electrical contacting…”)

terminals on a bottom side of the LED module (terminals shown on lower surface of 11); 

a flex board connected to the terminal (7 on lower ); and 

a LED mounted to the flex board (as can be seen in Fig. 2, 1, 1’, 2, 2’ are mounted on 7).

Regarding claim 31, the Applicant discloses in Fig. 1, 2 and 4, an LED module comprising: 

a thermally conductive substrate (11) made of a multilayer ceramic (page 8, last paragraph);

at least one LED (2) on the substrate (2 on 11);

passive SMD components arranged on the substrate (5 on 11);

a passive component integrated in the substrate (3, 3’ arranged internal to 11, discussed on page 2, last paragraph to the first paragraph of page 3); and

a heat spreader configured to dissipate waste heat in horizontal and vertical directions (this component is discussed on page 3, second to last paragraph, where “… horizontal thermal dissipation layers or heatspreaders. Here, again, these thermal dissipation layers are formed with a larger cross-section or a larger surface than those structured metal layers that solely provide for electrical contacting…”),

wherein the substrate comprises an MnNi-ceramic, wherein the MnNi-ceramic has an NTC functionality, and wherein an NTC element is formed in the MnNi-ceramic (discussed in page 5, second to last paragraph). 


REASONS FOR ALLOWANCE
Claims 16-32 are potentially allowable, provided the 112 rejections are overcome. 
The following is an Examiner's statement of reasons for allowance: The LED module as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 
Regarding claim 16, the prior art in general and particularly of Wei et al. (US 2009/0091020) in Figs. 1 and 9, below disclose an module that supports device that could be a 



    PNG
    media_image4.png
    236
    479
    media_image4.png
    Greyscale

Wei discloses in Fig. 1, provided above,
wherein a ceramic substrate (11) is provided with a light emitting diode (12, ¶ 0026).



    PNG
    media_image5.png
    489
    831
    media_image5.png
    Greyscale

Wei discloses in Fig. 9, provided above,
a thermally conductive substrate (71 with wirings for electrical signals 713 and wirings to carry heat away from the devices 715, see ¶ 0037, 0038),
a heat spreader (714, 715, ¶ 0038) configured to dissipate waste heat in horizontal and vertical directions (heat moves horizontally through 714 and vertically through 715).

An attempt was made to reject claim 16, however the Examiner found that the rejection relied upon a collection of many references that could only show one of each of the claimed features, which veered into a rationale that relied upon hindsight to provide motivations to combine the references.  For example, without a clear need disclosed by the Wei reference, why would there be a need to incorporate a passive device within the ceramic substrate, when the upper surface of the substrate was already claimed to be populated with a plurality of passive 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893